Citation Nr: 1726334	
Decision Date: 07/11/17    Archive Date: 07/20/17

DOCKET NO.  13-25 131A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for migraine headaches.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESSES AT HEARING ON APPEAL

The Veteran and his wife


ATTORNEY FOR THE BOARD

R. Foth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1987 to May 1991. 

This matter comes before the Board of Veteran's Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  Jurisdiction subsequently was transferred to the RO in San Diego, California.
 
In February 2017, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is associated with the claims file.


FINDING OF FACT

The Veteran's migraine headaches were present and manifested to a compensable level within one year of his separation from service.


CONCLUSION OF LAW

The criteria for service connection for migraine headaches have been met.  38 U.S.C.S. § 1101, 1112, 1131, 5107(b) (LexisNexis 2017); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2016).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran asserts that his intense migraine headaches started within one year after his separation from service, and that he is therefore entitled to service connection for this disability.

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.S. § 1131; 38 C.F.R. § 3.303(d).  Evidence of continuity of symptomatology from the time of service until the present is required where the chronicity of a chronic condition manifested during service either has not been established or might reasonably be questioned.  38 C.F.R. § 3.303(b).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).

Service connection may also be granted through the application of statutory presumptions for chronic conditions.  38 U.S.C.S. §§ 1101, 1112; 38 C.F.R. 3.303(b), 3.307(a)(3), 3.309(a).  Other organic diseases of the nervous system, which includes migraine headaches, are classified as "chronic diseases" under 38 C.F.R § 3.309(a); therefore, 38 C.F.R. § 3.303(b) also applies.  38 C.F.R. § 3.307.  See also VA Adjudication Procedure Manual, M21-1, Part III, Subpart iv, Chapter 4, Section G, paragraph 1(d).

Presumptive service connection for "chronic diseases" must be considered on three bases: chronicity during service, continuity of symptomatology since service, and if manifested to a compensable degree within one year of the claimant'separation from service.  The application of those presumptions operates to satisfy the in-service incurrent or aggravation element and establish a nexus between service and a current disability, which must be found before entitlement to service connection can be granted.

Determinations as to service connection will be based on review of the entire record, to include all pertinent medical evidence.  VA must also consider all favorable lay evidence of record.  38 U.S.C.S. § 5107(b); see also Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she actually observed and is within the realm of his or her personal knowledge). 

The Board finds that service connection is warranted pursuant to 38 C.F.R § 3.309(a) which allows service connection on a presumptive basis.  As discussed below, the first element of a current disability has been met, and as the presumption operates to satisfy the in-service incurrence and nexus elements, the primary inquiry before the Board  is whether  the Veteran's migraine headaches manifested to a compensable degree within one year of his separation from service.

At the outset, the Board finds that the Veteran has a current diagnosis of migraine headaches as noted in the February 2017 Disability Benefits Questionnaire (DBQ) examination provided by the Veteran's private physician.  Turning next to the proximate date of onset of the disorder, during the February 2017 videoconference hearing, the Veteran and his spouse testified that he was diagnosed with migraine headaches within one year of his separation from service.  This is supported by a September 2000 private treatment record which reflects that the Veteran reported that he sought treatment for headaches in 1992.  This report is highly probative, as the statement was provided nearly 10 years before the Veteran filed his service connection claim, and can thus be viewed as highly credible, as it was made outside the context of seeking disability benefits.  Based upon the above, the Board finds that the Veteran's migraine headache disability had its clinical onset within one year after separation from service.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007) (holding that a lay evidence can be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis (3) lay testimony describing at the time supports a later diagnosis by a medical professional). 

The Board also finds that the Veteran's migraine headaches manifested to a compensable degree within one year from his separation from service, such that the criteria for service connection on a presumptive basis are met.  Under 38 C.F.R. § 4.124a, Diagnostic Code 8100, which pertains to migraines, a compensable rating is warranted for prostrating attacks averaging one in two months over the last several months.  Although the rating criteria do not define "prostrating," according to Dorland's Illustrated Medical dictionary, 32nd Edition (2012), p. 1531, "prostration" is defined as extreme exhaustion or powerlessness."

In this regard, the Board finds that within one year from his separation of service, he sustained prostrating attacks averaging at least one in two months over the last several months.  The Veteran and his wife testified that within one year after service, he experienced multiple headaches.  Specifically, during the February 2017 videconference hearing, the Veteran's wife testified that the Veteran experienced headaches that were persistent for months, and that she encouraged him to seek treatment for his headaches around 1992.  The wife also testified that while they were on dates, the Veteran had to go home sometimes because of his headaches.  The Veteran testified to that as well, and he described these headaches as manifested by an intensity of pain which prohibited him from doing anything but lying down in a dark, noiseless room with a pillow over his head.  Additionally, in a September 2000 private treatment record, the Veteran reported that prior to 2000, he experienced three to four headaches a month.  See Layno, 6 Vet. App. at 469-470.

In sum, the record supports a finding that the Veteran's migraine headaches manifested to a compensable degree within one year from the Veteran's separation from service.  As such, service connection for migraine headaches is warranted.


ORDER

Service connection for migraine headaches is granted. 


____________________________________________
S.C. KREMBS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


